ORDER
The Disciplinary Review Board on November 6, 1996, having filed with the Court its decision concluding that MARK E. GOLD of HACKENSACK, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of six months for his violations of RPC 1.7 (conflict of interest); RPC 1.8 (prohibited business transaction with a client); and RPC 1.15 (failure to safeguard funds), and good cause appearing;
It is ORDERED that MARK E. GOLD is hereby suspended from the practice of law for a period of six months, effective May 16, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.